     Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 1 of 28



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

DAVID ZAVALA,                    :
                                 :
            Plaintiff,           :
      VS.                        :
                                 :               CIV. NO. 5:19-CV-00383-TES-CHW
COMMISSIONER TIMOTHY C.          :
WARD, et al.,                    :
                                 :
            Defendants.          :
________________________________ :

                        ORDER AND RECOMMENDATION

       Pro se Plaintiff David Zavala, an inmate currently incarcerated at the United States

Penitentiary in Atlanta, Georgia, has filed a Complaint seeking relief pursuant to 42 U.S.C.

§ 1983 (ECF No. 1). Plaintiff also seeks leave to proceed without prepayment of the

Court’s filing fee (ECF Nos. 6, 9) and requests appointed counsel (ECF Nos. 2, 7). For the

following reasons, Plaintiff’s motions to proceed in forma pauperis are GRANTED, and

the following claims will proceed for further factual development: (1) excessive force

claims against Defendants Polite and Evans; (2) due process claims regarding the

restrictions on Plaintiff’s confinement against Defendants Taylor, Polite, Sumpter, Toole,

Myrick, Goody, Ford, and Ward; (3) conditions-of-confinement claims against Defendants

Davis, Ball, Goody, Ford, Sumpter, Harper, Polite, Nopen, Toole, Taylor, Ward, Myrick,

and Cannon; (4) retaliation claims against Defendants Davis, Ford, Cannon, Polite,

Sumpter, Nopen, Harper, and Goody; and (5) medical treatment claims against Defendants

Goody, Ford, Cannon, Polite, Toole, Taylor, Ward, Ball, Sumpter, Myrick, Gore, and
        Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 2 of 28



Elaine. Plaintiff’s motions for appointed counsel are DENIED, and it is

RECOMMENDED that Plaintiff’s remaining claims be DISMISSED without prejudice.

   I.       Motions to Proceed in Forma Pauperis

         28 U.S.C. § 1915 allows the district courts to authorize the commencement of a civil

action without prepayment of the normally-required fees upon a showing that the plaintiff

is indigent and financially unable to pay the filing fee. A prisoner seeking to proceed in

forma pauperis (“IFP”) under this section must provide the district court with both (1) an

affidavit in support of his claim of indigence and (2) a certified copy of his prison “trust

fund account statement (or institutional equivalent) for the 6-month period immediately

preceding the filing of the complaint.” § 1915(a)(1)-(2).

         In this case, Plaintiff’s pauper’s affidavit and trust account statement show that he

is currently unable to prepay the Court’s filing fee. Plaintiff’s motions to proceed in forma

pauperis (ECF Nos. 6, 9) are thus GRANTED and Plaintiff will be assessed an initial

partial filing fee of $0.00. Plaintiff, however, is still obligated to pay the full balance of

the filing fee, in installments, as set forth in § 1915(b) and explained below. It is

accordingly requested that the CLERK forward a copy of this ORDER to the business

manager of the facility in which Plaintiff is incarcerated so that withdrawals from his

account may commence as payment towards the filing fee. The district court’s filing fee

is not refundable, regardless of the outcome of the case, and must therefore be paid in full

even if the Plaintiff’s Complaint (or any part thereof) is dismissed prior to service.




                                               2
     Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 3 of 28



       A. Directions to Plaintiff’s Custodian

       It is hereby ORDERED that the warden of the institution wherein Plaintiff is

incarcerated, or the sheriff of any county wherein he is held in custody, and any successor

custodians, each month cause to be remitted to the Clerk of this Court twenty percent (20%)

of the preceding month’s income credited to Plaintiff’s account at said institution until the

$350.00 filing fee has been paid in full. In accordance with provisions of the Prison

Litigation Reform Act (“PLRA”), Plaintiff’s custodian is hereby authorized to forward

payments from the prisoner’s account to the Clerk of Court each month until the filing fee

is paid in full, provided the amount in the account exceeds $10.00. It is further ORDERED

that collection of monthly payments from Plaintiff’s trust fund account shall continue until

the entire $350.00 has been collected, notwithstanding the dismissal of Plaintiff’s lawsuit

or the granting of judgment against him prior to the collection of the full filing fee.

       B. Plaintiff’s Obligations Upon Release

       An individual’s release from prison does not excuse his prior noncompliance with

the provisions of the PLRA. In the event Plaintiff is hereafter released from the custody of

the State of Georgia or any county thereof, he shall remain obligated to pay those

installments justified by the income to his prisoner trust account while he was still

incarcerated. Collection from Plaintiff of any balance due on these payments by any means

permitted by law is hereby authorized in the event Plaintiff is released from custody and

fails to remit such payments. Plaintiff’s Complaint is subject to dismissal if he has the

ability to make such payments and fails to do so or if he otherwise fails to comply with the

provisions of the PLRA.

                                              3
     Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 4 of 28



   II.      Motions for Appointed Counsel

         Plaintiff has also filed motions for appointment of counsel. Under 28 U.S.C. §

1915(e)(1), the Court “may request an attorney to represent any person unable to afford

counsel.” There is, however, “no absolute constitutional right to the appointment of

counsel” in a § 1983 lawsuit. Poole v. Lambert, 819 F.2d 1025, 1028 (11th Cir. 1987) (per

curiam). Appointment of counsel is a privilege that is justified only by exceptional

circumstances. Lopez v. Reyes, 692 F.2d 15, 17 (5th Cir. 1982). In deciding whether legal

counsel should be provided, the Court considers, among other factors, the merits of

Plaintiff’s claims and the complexity of the issues presented. Holt v. Ford, 862 F.2d 850,

853 (11th Cir. 1989) (en banc). But “[t]he key” in determining whether appointed counsel

is warranted “is whether the pro se litigant needs help in presenting the essential merits of

his position to the court.” Nelson v. McLaughlin, 608 F. App’x 904, 905 (11th Cir. 2015)

(per curiam) (holding that court did not abuse its discretion in denying appointed counsel

where prisoner “articulated his claims for relief in his complaint and filed several

responsive pleadings and motions before the district court in which he accurately cited the

essential facts, legal arguments, and relevant law”).

         In this case, Plaintiff has filed a complaint on a standard § 1983 form. The Court is

required to review the Complaint to determine whether Plaintiff’s allegations state a

colorable legal claim. This process is routine in pro se prisoner actions and is thus not an

“exceptional circumstance” justifying appointment of counsel.           The facts stated in

Plaintiff’s Complaint are not complicated, the law governing Plaintiff’s claims is neither

novel nor complex, and Plaintiff has not had any difficulty communicating the essential

                                               4
     Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 5 of 28



merits of his claims to the Court. Plaintiff’s motions to appoint counsel (ECF Nos. 2, 7)

are accordingly DENIED. If, however, it becomes apparent at some point later in these

proceedings that counsel should be appointed in this case, after due consideration of the

complexity of the issues raised or their novelty, the Court will entertain a renewed motion.

   III.   Preliminary Screening

          A. Standard of Review

       In accordance with the PLRA, the district courts are obligated to conduct a

preliminary screening of every complaint filed by a prisoner who seeks redress from a

government entity, official, or employee. See 28 U.S.C. § 1915A(a). Screening is also

required under 28 U.S.C. § 1915(e) when the plaintiff is proceeding IFP. Both statutes

apply in this case, and the standard of review is the same. When conducting preliminary

screening, the Court must accept all factual allegations in the complaint as true. Boxer X

v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006); Hughes v. Lott, 350 F.3d 1157, 1159-60

(11th Cir. 2003). Pro se pleadings, like the one in this case, are “held to a less stringent

standard than pleadings drafted by attorneys and will, therefore, be liberally construed.”

Id. (internal quotation marks omitted). Still, the Court must dismiss a prisoner complaint

if it “(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted;

or (2) seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A(b).

       A claim is frivolous if it “lacks an arguable basis either in law or in fact.” Miller v.

Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (internal quotation marks omitted). The

Court may dismiss claims that are based on “indisputably meritless legal” theories and

                                              5
     Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 6 of 28



“claims whose factual contentions are clearly baseless.” Id. (internal quotation marks

omitted). A complaint fails to state a claim if it does not include “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The factual allegations in a complaint “must be enough to raise a right to relief above the

speculative level” and cannot “merely create[] a suspicion [of] a legally cognizable right

of action.” Twombly, 550 U.S. at 555 (first alteration in original). In other words, the

complaint must allege enough facts “to raise a reasonable expectation that discovery will

reveal evidence” supporting a claim. Id. at 556. “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

at 678.

          To state a claim for relief under § 1983, a plaintiff must allege that (1) an act or

omission deprived him of a right, privilege, or immunity secured by the Constitution or a

statute of the United States; and (2) the act or omission was committed by a person acting

under color of state law. Hale v. Tallapoosa Cnty., 50 F.3d 1579, 1582 (11th Cir. 1995).

If a litigant cannot satisfy these requirements or fails to provide factual allegations in

support of his claim or claims, the complaint is subject to dismissal. See Chappell v. Rich,

340 F.3d 1279, 1282-84 (11th Cir. 2003).

             B. Factual Allegations and Plaintiff’s Claims

          Plaintiff’s claims arise from his treatment in the Special Management Unit (“SMU”)

at the Georgia Diagnostic and Classification Prison in Jackson, Georgia. Compl. 3, ECF

No. 1. As discussed in more detail below, Plaintiff contends that all Defendants violated

                                               6
     Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 7 of 28



his constitutional rights in some way. 1 As a result of these alleged constitutional violations,

Plaintiff seeks injunctive relief, monetary damages, a jury trial, costs, and “any additional

relief this Court deems just, proper, & equitable.” Id. at 20.

              1.      Excessive Force Claims

       Plaintiff first contends that Defendants Polite and Evans used excessive and

unnecessary force during a cell shakedown on December 31, 2018. Compl. 7, ECF No. 1.

Plaintiff states that Defendant Polite pushed him down and kicked, stomped, and stood on

Plaintiff’s head and face; Defendant Evans allegedly “repeatedly shocked” Plaintiff with a

shock-shield, “leaving cuts over [Plaintiff’s] chest & abdomen.” Id. Force that is applied

to a prisoner “maliciously and sadistically to cause harm” can violate the Eighth

Amendment and give rise to claims under § 1983. See, e.g., Skrtich v. Thornton, 280 F.3d

1295, 1300 (11th Cir. 2002). Plaintiff’s allegations that Defendants Polite and Evans acted

in this manner are sufficient to permit his excessive force claims against them to proceed

for further factual development.

       Plaintiff also contends that Defendants Ford and Taylor should be held responsible

for the actions of Defendants Polite and Evans because they “approv[ed] these actions” and

failed to “assur[e] things were compliant to policies & standard operating procedures.”



1
 In his Complaint, Plaintiff contends that “all Defendants” have violated his constitutional
rights, but he often fails to allege specific facts showing which Defendants took a particular
action. Thus, Plaintiff’s Complaint has been liberally construed to raise claims only against
those Defendants who are expressly mentioned in connection with each alleged violation.
Douglas v. Yates, 535 F.3d 1316, 1321-22 (11th Cir. 2008) (dismissal of defendants
appropriate where plaintiff failed to allege facts associating defendants with a particular
constitutional violation).
                                               7
     Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 8 of 28



Compl. 18, ECF No. 1. It is well-settled in the Eleventh Circuit that supervisory officials

are not liable under § 1983 for the unconstitutional acts of their subordinates on the basis

of respondeat superior or vicarious liability. See, e.g., Cottone v. Jenne, 326 F.3d 1352,

1360 (11th Cir. 2003).      Rather, supervisors who did not personally participate in

unconstitutional conduct can only be held liable under § 1983 if there is a causal connection

between their actions and the alleged constitutional violation. See, e.g., Hendrix v. Tucker,

535 F. App’x 803, 805 (11th Cir. 2013) (per curiam). A causal connection can be

established if

       (1) a history of widespread abuse puts the responsible supervisor on notice
       of the need to correct the alleged deprivation and he fail[ed] to do so; (2) the
       supervisor’s improper custom or policy le[d] to deliberate indifference to
       constitutional rights; or (3) facts support an inference that the supervisor
       directed the subordinates to act unlawfully or knew that the subordinates
       would act unlawfully and failed to stop them from doing so.

Id. “The standard by which a supervisor is held liable in her individual capacity for the

actions of a subordinate is extremely rigorous.” Id. (internal quotation marks omitted).

       In this case, Plaintiff has failed to allege any basis for holding Defendants Ford and

Taylor liable for their subordinates’ use of excessive force. Plaintiff’s description of a

single incident of excessive force is not enough to show a history of widespread abuse.

See, e.g., Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990) (“The deprivations that

constitute widespread abuse sufficient to notify the supervising official must be obvious,

flagrant, rampant and of continued duration, rather than isolated occurrences.”); see also

Williams v. Willits, 853 F.2d 586, 588 (8th Cir. 1988) (holding that “[a] single incident, or

isolated incidents, do not ordinarily satisfy th[e] burden” of proving a supervisory liability


                                              8
     Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 9 of 28



claim). Plaintiff has also failed to allege the existence of an improper custom or policy

promulgated by Defendants Ford and Taylor or that Defendants Ford and Taylor directed

their subordinates to use excessive force or knew they would do so and failed to stop them.

As such, any supervisory liability claims against Defendants Ford and Taylor related to the

alleged use of force on December 31, 2018 are subject to dismissal.

              2.     Due Process Claims

       After the December 31, 2018 shakedown, Defendant Sumpter informed Plaintiff

that “he was in trouble, that high ranking GDC officials ordered protocols” requiring

Plaintiff to be escorted by at least five officers at all times and that a prison official with

the rank of lieutenant or higher “must be present at all interactions” with Plaintiff. Compl.

8, ECF No. 1. Because of these restrictions, Plaintiff contends that he is often ignored in

the SMU: for example, he is consistently served cold food, or not served at all; he is not

permitted to sanitize his cell; and he often goes for days or weeks without showers. Id. at

8-9. Plaintiff further states that he is provided limited out-of-cell recreation time and that

when he is permitted to leave his cell, he “is subject to very intrusive strip searches so

invasive they are apparently done to discourage him from requesting & grieving about his

out-of-cell time.” Id. at 11. Plaintiff contends that Defendants Taylor, Polite, Sumpter,

Toole, Myrick, Goody, Ford, and Ward ordered, approved, and/or implemented these

restrictions on Plaintiff’s confinement without due process. Id. at 8, 17-18; see generally

Attachs. 6-10 to Compl., ECF Nos. 1-6, 1-7, 1-8, 1-9, 1-10.

       It is well-settled that the Due Process Clause of the Fourteenth Amendment protects

against deprivations of “life, liberty, or property without the due process of law.” U.S.

                                              9
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 10 of 28



Const. amend. XIV. In order to establish a procedural due process claim under 42 U.S.C.

§ 1983, a plaintiff must show that a person acting under color of state law deprived him of

a constitutionally protected liberty or property interest without constitutionally adequate

process. See, e.g., Foxy Lady, Inc. v. City of Atlanta, 347 F.3d 1232, 1236 (11th Cir. 2003)

(per curiam).

       “Whether an inmate has a protected liberty interest that would entitle him to due

process protections ‘is often a difficult determination in the context of a prison, because

prisoners have already been deprived of their liberty in the ordinary sense of the term.’”

Jacoby v. Baldwin Cnty., 835 F.3d 1338, 1346 (11th Cir. 2016) (quoting Bass v. Perrin,

170 F.3d 1312, 1318 (11th Cir. 1999) (emphasis in original)). The Supreme Court,

however, “has made clear that there are two circumstances in which a prisoner can be

further deprived of his liberty such that due process is required.” Bass, 170 F.3d at 1318.

First, a prisoner is entitled to due process “when an increased restraint ‘exceed[s] [his]

sentence in such an unexpected manner as to give rise to protection by the Due Process

Clause of its own force.” Jacoby, 835 F.3d at 1346 (quoting Sandin v. Conner, 515 U.S.

472, 484 (1995) (alterations in original)). Second, a prisoner is entitled to due process if a

change in the prisoner’s conditions of confinement “‘imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.’” Id. In this case,

Plaintiff does not allege that his sentence was increased in any way by any alleged

deprivation of due process. Accordingly, Plaintiff must demonstrate that the denial of due

process with respect to his increased restrictions caused him to suffer an “atypical and

significant hardship.” Sandin, 515 U.S. at 483.

                                              10
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 11 of 28



       As noted above, Plaintiff has alleged that he is not afforded even the limited

freedoms that other SMU inmates receive. Plaintiff also suggests that he has been confined

to a cell that lacks the minimal comforts and amenities that other SMU cells have. See,

e.g., Compl. 11-12, ECF No. 1. For purposes of preliminary screening, Plaintiff has thus

met his burden of alleging facts that show that the conditions of his confinement are

“demonstrably harsher than the ordinary conditions of prison life.” Jacoby, 835 F.3d at

1347. His due process claims against Defendants Taylor, Polite, Sumpter, Toole, Myrick,

Goody, Ford, and Ward shall therefore proceed for further factual development.

              3.     Conditions-of-Confinement Claims

       Plaintiff next raises claims concerning the physical conditions of his confinement in

the SMU. While “the Constitution does not mandate comfortable prisons,” a prisoner’s

claim that the conditions of his confinement constitute cruel and unusual punishment may

state a claim for relief under the Eighth Amendment. Rhodes v. Chapman, 452 U.S. 337,

345-46 (1981). To state a conditions-of-confinement claim, a prisoner must show that the

deprivations he suffers are objectively and sufficiently “serious” or “extreme” so as to

constitute a denial of the “minimal civilized measure of life’s necessities.” Thomas v.

Bryant, 614 F.3d 1288, 1304 (11th Cir. 2010). This standard is only met when the

challenged conditions pose “an unreasonable risk of serious damage to [the prisoner’s]

future health or safety,” Chandler v. Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004) (internal

quotation marks omitted), or if society “considers the risk that the prisoner complains of to

be so grave that it violates contemporary standards of decency to expose anyone

unwillingly to such a risk,” Helling v. McKinney, 509 U.S. 25, 36 (1993). A prisoner must

                                             11
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 12 of 28



also show that prison officials had the requisite state of mind, i.e., that the officials knew

of the excessive risk to inmate health or safety and disregarded that risk. See Campbell v.

Sikes, 169 F.3d 1353, 1364 (11th Cir. 1999). Plaintiff’s conditions-of-confinement claims

are addressed as follows:

                     a.     Exposure to Extreme Cold

       Plaintiff alleges that Defendant Davis left him naked in a bare and “frigid” cell

immediately after the December 31, 2018 use of force incident for approximately forty

hours and that Defendant Ball left him in a strip cell on March 4, 2019 for almost twenty-

four hours in “frigid temperatures.” Compl. 14, ECF No. 1. Plaintiff also alleges that

Defendants Taylor, Ford, Polite, Sumpter, and Nopen “unnecessarily order[ed]” Plaintiff’s

confinement to the strip cell. Id. at 18. A prisoner may state a cognizable Eighth

Amendment claim by alleging that prison officials have subjected him to extreme

temperatures in his cell. See, e.g., Bennett v. Chitwood, 519 F. App’x 569, 574 (11th Cir.

2013) (per curiam). In evaluating such claims, the Court must “consider both the ‘severity’

and the ‘duration’ of the prisoner’s exposure to extreme temperatures.” Id. Construed

liberally, Plaintiff’s claims are not entirely frivolous. While the limited duration of

Plaintiff’s exposure to these conditions may ultimately warrant a finding that they were not

sufficiently serious to implicate the Eighth Amendment, further factual development is

warranted. Cf. id. (finding summary judgment appropriate where prisoner undergoing

scabies treatment was required to remain nude for approximately 10.5 hours in

temperatures “in the 50s,” but was not deprived of clothing or bed linens overnight).

Plaintiff’s claims against Defendants Davis, Ball, Taylor, Ford, Polite, Sumpter, and Nopen

                                             12
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 13 of 28



concerning Plaintiff’s strip cell assignments shall therefore proceed for further factual

development.

                     b.      Denial of Adequate Food

       Plaintiff next contends that he was repeatedly served cold, inedible food or that he

was not served at all. The Eighth Amendment requires prisons to provide inmates with

“food that is adequate to maintain health; it need not be tasty or aesthetically pleasing.”

LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir. 1993). In order to establish an Eighth

Amendment violation based on inadequate food, a prisoner “must prove deliberate

indifference, meaning that a prison official must have known of and disregarded an

objectively serious condition.” Miles v. Guice, 688 F. App’x 177, 179 (4th Cir. 2017)

(citing Farmer v. Brennan, 511 U.S. 825 (1994)). While missing only a handful of meals

is rarely objectively serious enough to rise to the level of a constitutional claim, Plaintiff

has alleged that he is routinely deprived of adequate nutrition and has lost a significant

amount of weight as a result. Compl. 15, ECF No. 1. These allegations are sufficient to

show an objectively serious deprivation, at least for purposes of preliminary screening.

See, e.g., Strope v. Sebelius, 189 F. App’x 763, 766 (10th Cir. 2006) (unpublished opinion)

(reversing district court's dismissal of deprivation of food claim where prisoner alleged that

between March 2005 and June 2005 his meals were “routinely spoiled” and caused him to

be physically ill on at least one occasion).

       Plaintiff must also show that some named Defendant was deliberately indifferent to

these repeated deprivations of adequate food. Plaintiff has attached documents to his

Complaint showing that he filed several grievances concerning his meals that were

                                               13
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 14 of 28



acknowledged by Defendants Goody and/or Ford. See Attachs. 6-9 to Compl, ECF Nos.

1-6, 1-7, 1-8, 1-9. Plaintiff’s Complaint thus suggests that despite knowing that Plaintiff

was not being fed adequately, these Defendants took no action. As such, Plaintiff’s Eighth

Amendment claims concerning the deprivation of food shall proceed against these two

Defendants.

                     c.     Denial of Personal Hygiene

       Plaintiff next contends that prison officials have deprived him of regular showers.

In addition, Plaintiff contends he is not permitted sufficient access to clippers for regular

haircuts and shaves. Plaintiff has pleaded facts associating Defendants Sumpter, Ball,

Polite, and Davis with these deprivations. Compl. 9-11, ECF No. 1; Attach. 25 to Compl.,

ECF No. 1-25.

       The Eleventh Circuit has held that the occasional deprivation of personal hygiene is

not sufficiently serious to constitute an Eighth Amendment violation. See, e.g., Ellis v.

Pierce Cnty., 415 F. App’x 215, 218 (11th Cir. 2011) (per curiam) (denial of access to

showers for up to fourteen days at a time that occurred “several times” over the course of

fifteen months insufficient to state claim). In this case, however, Plaintiff claims that he

“very often . . . has endured 7-12 consecutive days without showers” and has only had the

opportunity to shave “an estimated 3 times all year.” Compl. 11, ECF No. 1. Plaintiff

further contends he has suffered from physical consequences, including skin infections that

he describes as staph-like, as a result of the deprivation of access to showers and clippers.

Id. Given these additional factual allegations, the Court cannot conclude that Plaintiff’s

claims are necessarily frivolous. As such, Plaintiff’s hygiene claims shall proceed against

                                             14
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 15 of 28



Defendants Sumpter, Ball, Polite, and Davis.

                      d.     Exposure to Human Waste

       Plaintiff additionally alleges that he was rarely permitted to clean or sanitize his cell,

and he was often exposed to human waste as a result. Specifically, Plaintiff avers that

Defendants Sumpter and Harper knowingly placed Plaintiff in a cell without a working

toilet for “days” and that during this time he was forced to “urinate in the sink then defecate

& send it out in styrafome [sic] trays.” Compl. 9-10, ECF No. 1. In addition, Plaintiff

contends that on March 5, 2019, Defendants Polite and Davis moved Plaintiff to a cell

where feces “was smeared virtually everywhere . . . even on the ceiling” and gave Plaintiff

“cups of pine scent & rags & told [him] to clean it up as best as he could.” Id. at 12. On

March 19, 2019, Plaintiff contends that Defendants Nopen and Davis forced him to sit at a

table that had been sprayed with feces and kept him restrained to the table for over eight

hours, until he urinated on himself. Id. at 14.

       The Eleventh Circuit has recognized that “[e]xposure to human waste, like few other

conditions of confinement, evokes both the health concerns emphasized in Farmer and the

more general standards of dignity embodied in the eighth amendment.” Brooks v. Warden,

800 F.3d 1295, 1305 (11th Cir. 2015) (quoting DeSpain v. Uphoff, 264 F.3d 965, 974 (10th

Cir. 2001)). At this early stage of the litigation, the Court cannot say that Plaintiff’s claims

that he was repeatedly and intentionally exposed to human waste are entirely frivolous.

These claims shall therefore proceed against Defendants Sumpter, Harper, Polite, Davis,

and Nopen.



                                              15
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 16 of 28



                     e.     Deprivation of Out-of-Cell Time

       Plaintiff next contends that although SMU inmates are generally entitled to be out

of their cells at least four hours per day, he is “rarely” permitted this opportunity. Compl.

11, ECF No. 1. Plaintiff also alleges that for at least five months, he was not allowed to

leave his cell at all. Id. These allegations are sufficient to warrant further factual

development. See, e.g., McGruder v. Phelps, 608 F.2d 1023, 1025 (5th Cir. 1979) (holding

that district court erred by dismissing complaint where plaintiff alleged he had been

confined in his cell for 23 ½ hours per day for several months). 2 Although it is not entirely

clear which named Defendants knew about and were deliberately indifferent to Plaintiff’s

lack of out-of-cell activity, Plaintiff’s Complaint suggests that Plaintiff complained about

this condition to Defendants Toole, Taylor, Ward, and Myrick. Compl. 17, ECF No. 1.

Plaintiff’s claims concerning his out-of-cell time shall therefore proceed against these

Defendants.

                     f.     Exposure to Paint Fumes

       Plaintiff next avers that for some portion of his incarceration in the SMU, he was

confined in a particularly restrictive cell behind a glass barrier. Compl. 12, ECF No. 1.

During this time, Plaintiff was exposed to “intoxicating fumes” from a nearby “painting

project.” Id. Plaintiff contends that this exposure lasted approximately a month and caused

him to suffer from “nausea, light-headedness, & severe migraines.” Id. Plaintiff states that



2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to close of business on September 30, 1981.
                                             16
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 17 of 28



he informed Defendants Harper, Polite, Cannon, Goody, and Ford that he was suffering

from exposure to the fumes and requested to be moved out of the enclosed area, but to no

avail. Id.; see also Attach. 15 to Compl. 1, ECF No. 15-1.

       A prisoner may state an Eighth Amendment claim by alleging that prison officials

acted with deliberate indifference in exposing the prisoner to a substance that poses an

unreasonable risk of damage to the prisoner’s health. See, e.g., Helling, 509 U.S. at 35

(exposure to environmental tobacco smoke).           Plaintiff’s allegations that Defendants

Harper, Polite, Cannon, Goody, and Ford ignored Plaintiff’s complaints concerning his

exposure to paint fumes—and that Plaintiff suffered physical harm as a result—therefore

cannot be summarily dismissed at this time. These claims shall proceed for further factual

development.

                      4.     Retaliation Claims

       Next, Plaintiff contends that several Defendants met together to discuss Plaintiff’s

grievance history and informed Plaintiff that “‘they did not appreciate’” Plaintiff’s

grievances.    Compl. 13, ECF No. 1.         After this meeting, Defendants engaged in a

“campaing [sic] of harassment” against Plaintiff. Id. at 14. Plaintiff also states that when

he complained about the conditions of his confinement, he was moved to cells with even

worse conditions, e.g., the cell without a working toilet and the cell covered in feces. Id.

at 9-10. It thus appears that Plaintiff intends to state retaliation claims.

       It is well-established that an adverse action imposed in retaliation for a prisoner’s

exercise of a constitutionally protected right is actionable. Wildberger v. Bracknell, 869

F.2d 1467, 1468 (11th Cir. 1989) (per curiam). To prove a retaliation claim, an inmate

                                              17
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 18 of 28



generally needs to show that he engaged in protected conduct; that the prison official’s

retaliatory conduct adversely affected the protected conduct; and a causal connection

between the protected conduct and the adverse action. See, e.g., Moton v. Cowart, 631

F.3d 1337, 1341 (11th Cir. 2011).

       Plaintiff alleges facts suggesting that Defendants Davis, Ford, Cannon, Polite,

Sumpter, Nopen, Harper, and Goody may have taken adverse actions against Plaintiff

because he filed grievances or otherwise complained to them about the conditions of his

confinement. See, e.g., Compl. 19, ECF No. 1; see also id. at 13 (false disciplinary report

issued by Harper; Goody refuses to investigate grievance and throws it out); id. (Ford and

Polite ignore Plaintiff’s complaints about paint fumes and other issues, telling Plaintiff “‘he

had gotten himself in this predicament’”); id. at 14 (Nopen and Davis restrain Plaintiff to

feces-covered table for eight hours until Plaintiff urinated on himself); id. at 12 (Polite,

Cannon, and Ford ignore grievances); id. at 9-10 (Sumpter fails to provide Plaintiff shower

or toilet plunger). Plaintiff’s retaliation claims against each of these Defendants shall

therefore proceed for further factual development.

              5.      Denial of Access to Grievance Procedures

       Plaintiff also alleges that various Defendants have interfered with his ability to file

grievances in the prison system. See, e.g., Compl. 17, ECF No. 1. To the extent Plaintiff

is alleging that this interference violates due process, he falls short of stating an actionable

claim for relief. Prisoners have no constitutionally-protected liberty interest in accessing a

prison’s grievance procedure. See Bingham v. Thomas, 654 F.3d 1171, 1177 (11th Cir.

2011) (per curiam). Thus, a prisoner’s “allegations that prison officials failed to comply

                                              18
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 19 of 28



with the prison’s voluntary grievance procedures does not state a due process claim.”

Thomas v. Warner, 237 F. App’x 435, 438 (11th Cir. 2007) (per curiam). Plaintiff’s due

process claims concerning Defendants’ alleged mishandling of his grievances are therefore

subject to dismissal.

       To the extent Plaintiff contends Defendants’ interference with his grievances

impeded his First Amendment right to seek redress from the courts, see Compl. 19, ECF

No. 1, he has likewise failed to state an actionable claim. “Access to the courts is clearly

a constitutional right, grounded in the First Amendment, the Article IV Privileges and

Immunities Clause, the Fifth Amendment, and/or the Fourteenth Amendment.” Chappell

v. Rich, 340 F.3d 1279, 1282 (11th Cir. 2003) (citing Christopher v. Harbury, 536 U.S.

403, 415 n. 12 (2002)). “To have standing to seek relief under this right, however, a

plaintiff must show actual injury by ‘demonstrat[ing] that a nonfrivolous legal claim ha[s]

been frustrated or . . . impeded.’” Jackson v. State Bd. of Pardons & Paroles, 331 F.3d

790, 797 (11th Cir. 2003) (alterations and omission in original) (citing Lewis v. Casey, 518

U.S. 343, 353 (1996)). Plaintiff has not alleged that any interference with his grievances

has affected his ability to raise his legal claims in court. As such, Plaintiff has failed to

state an actionable First Amendment claim regarding the alleged interference with his

grievances, and any such claims should be dismissed.

              6.        Personal Property Claims

       Plaintiff next alleges that various Defendants either unintentionally or intentionally

destroyed or lost his personal property.      To the extent these claims are related to

Defendants’ failure to provide Plaintiff with contact lenses to treat a medical condition,

                                             19
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 20 of 28



these claims are properly construed as arising under the Eighth Amendment and are

addressed at section III.B.7, infra. To the extent Plaintiff seeks to raise an independent due

process claim concerning these allegations, he has failed to do so. Even “an unauthorized

intentional deprivation of property by a state employee does not constitute a violation of

the procedural requirements of the Due Process Clause of the Fourteenth Amendment if a

meaningful postdeprivation remedy for the loss is available.” Hudson v. Palmer, 468 U.S.

517, 533 (1984). “Georgia provides a civil cause of action for the wrongful conversion of

personal property.” Moore v. McLaughlin, 569 F. App’x 656, 658 (11th Cir. 2014) (per

curiam) (citing O.C.G.A. § 51-10-1). The Eleventh Circuit has “held that this cause of

action constitutes a suitable postdeprivation remedy for procedural due process violations.”

Id. Plaintiff has not alleged that he has attempted to pursue a civil action based on

Defendants’ actions or that such a remedy is not available to him. Thus, any claims

regarding the seizure or destruction of Plaintiff’s personal property should also be

dismissed. 3

                     7.     Inadequate Medical Treatment Claims

       Finally, Plaintiff appears to allege that prison officials failed to provide him with

adequate medical care. A prisoner who demonstrates that a prison official was deliberately

indifferent to his serious medical needs can state a claim under the Eighth Amendment.

Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003). “To show that a prison official


3
  At least some of the personal property that was confiscated may have been religious in
nature. See Compl. 6, ECF No. 1 (mentioning a “Bible & other religious literature” and a
“silver chain with cross”). It does not appear, however, that Plaintiff has attempted to set
forth any claim that the seizure of these items violated his religious freedom rights.
                                             20
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 21 of 28



acted with deliberate indifference to serious medical needs, a plaintiff must satisfy both an

objective and a subjective inquiry.” Id. at 1243. A plaintiff must first “set forth evidence

of an objectively serious medical need,” and must also “prove that the prison official acted

with an attitude of ‘deliberate indifference’ to that serious medical need.” Id. In other

words, prison officials must both “know of and then disregard an excessive risk to the

prisoner.” Dunn v. Martin, 178 F. App’x 876, 877 (11th Cir. 2006) (per curiam).

       A “serious medical need” is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.” See Farrow, 320 F.3d at 1243 (internal quotation

marks omitted). Plaintiff first alleges that he suffers from keratoconus, an eye condition

that causes the cornea to become misshapen and causes significant losses in visual acuity.

See, e.g., Street v. Els, No. 17-CV-00334-DRH, 2017 WL 1422430, at *2 (S.D. Ill. Apr.

19, 2017). The condition can be treated by prescribing contact lenses that adjust to the

changing shape of the cornea and may ultimately require corneal transplant. Id. Plaintiff’s

allegation that he has been diagnosed with and is being treated for this condition—

including undergoing one corneal transplant—is sufficient to demonstrate that he suffers

from a serious medical need.

       Plaintiff must also allege that Defendants were deliberately indifferent to this

serious medical need. Plaintiff alleges that he has repeatedly been denied optometry

appointments and has failed to receive properly fitted and prescribed contact lenses. See,

e.g., Compl. 16, ECF No. 1. As a result, Plaintiff contends that he is suffering from

“significant[]” eye strain and losing his eyesight. Id.; see also Attach. 32 to Compl. 3, ECF

                                             21
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 22 of 28



No. 32-1. A liberal reading of Plaintiff’s Complaint and the attachments thereto suggest

that he complained directly to Defendants Goody, Ford, Cannon, Polite, Toole, Taylor,

Ward, Ball, Sumpter, and Myrick about this problem. See Compl. 6, 17, ECF No. 1;

Attach. 18 to Compl. 1, ECF No. 1-18. Plaintiff also alleges that medical personnel—

presumably Defendants Gore and Elaine, the only Defendants identified as such in the

Complaint—ignored repeated requests for medical attention. See, e.g., Compl. 16, ECF

No. 1. Plaintiff’s Eighth Amendment claims concerning treatment of his keratoconus shall

therefore proceed against these Defendants.

       Plaintiff next alleges that he suffers from “severe neck & back pain” as a result of

the December 31, 2018 use of force incident. See Compl. 15, ECF No. 1. Severe pain that

is left untreated can constitute a serious medical need for Eighth Amendment purposes.

See Melton v. Abston, 841 F.3d 1207, 1222 (11th Cir. 2016) (“Under our case law, a

reasonable jury could find that [prisoner’s] severe pain and suffering constituted a serious

medical need.”).    Plaintiff states that he filed five medical requests, sent letters to

Defendants Ford and Cannon, and had a friend call Defendant Cannon before he was able

to obtain treatment for his pain. Compl. 16, ECF No. 1. As noted above, Plaintiff also

indicates that Defendants Gore and Elaine ignored his requests for medical treatment. Id.

On January 22, 2019, Plaintiff states that a doctor provided Plaintiff with “a shot on the

thigh for pain,” prescribed pain medication, and ordered x-rays. Id. Plaintiff’s allegations

that Defendants Ford, Cannon, Gore, and Elaine knew that Plaintiff was in “severe” pain

but allegedly ignored Plaintiff’s complaints for as many as three weeks cannot be



                                              22
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 23 of 28



summarily dismissed. Plaintiff’s Eighth Amendment medical treatment claims concerning

Plaintiff’s pain shall therefore proceed against these Defendants. 4

       Plaintiff also contends that he has “mental health issues” that “continue to

intensify.” Compl. 15, ECF No. 1. Specifically, Plaintiff states that he has “hyper-

sensitivity & extreme vigilance during staff interactions, anxiety & closurephobia [sic] in

his cell to the point of panic attacks,” as well as chronic sleeplessness, nightmares, “sudden

rage, deep depression, & hopelessness to the point of suicidal ideations.” Compl. 15, ECF

No. 1. Plaintiff further alleges that medication to treat his depression and sleep issues were

discontinued due to his eye condition. Id.

       Whether Plaintiff’s mental health condition arises to the level of a serious medical

need is unclear from the Complaint. For example, Plaintiff concedes that the primary effect

on his health has been physical, not mental, and he acknowledges that he is currently “on

the mental health case load” and thus has some opportunity for treatment. Id. Plaintiff

also fails to clearly allege which Defendants—if any—knew about his mental health

conditions and were deliberately indifferent to them. Although Plaintiff has attached a

number of grievances to his Complaint, none of them directly complain about any concern



4
  In conjunction with his other claims, Plaintiff mentions that he has other physical
problems, including a blister, constipation, heartburn, stomach cramps, “significant weight
loss,” rashes, skin infections, high blood pressure, migraine headaches, nausea, and light-
headedness. Compl. 14-15, ECF No. 1. Plaintiff also states that he became “ill” after he
was exposed to OC spray. Id. at 16. While these conditions or symptoms may show that
Plaintiff suffered some physical harm as a result of other possible Eighth Amendment
violations, Plaintiff has not pleaded specific facts that show that any of these conditions
independently constitute “serious medical needs” and that any alleged failure to treat them
arises to the level of a standalone constitutional violation.
                                             23
     Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 24 of 28



about his lack of access to mental health treatment. 5 Thus, even when it is construed

liberally, the Complaint fails to state an actionable Eighth Amendment claim concerning

Plaintiff’s mental health, and any such claim should be dismissed without prejudice.

    IV.      Conclusion

          In accordance with the foregoing, Plaintiff’s motions to proceed in forma pauperis

(ECF Nos. 6, 9) are GRANTED, and the following claims will proceed for further factual

development: (1) excessive force claims against Defendants Polite and Evans; (2) due

process claims regarding the restrictions on Plaintiff’s confinement against Defendants

Taylor, Polite, Sumpter, Toole, Myrick, Goody, Ford, and Ward; (3) conditions-of-

confinement claims against Defendants Davis, Ball, Goody, Ford, Sumpter, Harper, Polite,

Nopen, Toole, Taylor, Ward, Myrick, and Cannon; (4) retaliation claims against

Defendants Davis, Ford, Cannon, Polite, Sumpter, Nopen, Harper, and Goody; and (5)

Eighth Amendment medical treatment claims against Defendants Goody, Ford, Cannon,

Polite, Toole, Taylor, Ward, Ball, Sumpter, Myrick, Gore, and Elaine. Plaintiff’s motions




5
  Only two of Plaintiff’s thirty-plus exhibits even tangentially reference Plaintiff’s mental
health. In a grievance filed in March of 2019, Plaintiff requested to be placed on the mental
health case load because he had to “endure the lack of reading material and violation of
rights,” Attach. 12 to Compl. 1, ECF No. 12-1; Defendants apparently addressed this
grievance because Plaintiff acknowledges he is currently on the mental health case load.
Another grievance filed in June of 2019 states that Plaintiff has “considered suicide”
because he is losing eyesight in his good eye due to prison officials’ failure to provide him
with the contact lenses prescribed to treat his keratoconus. Attach. 21 to Compl. 1, ECF
No. 1-21. Plaintiff has not alleged any specific facts showing which Defendants were
advised of Plaintiff’s suicidal ideations or describing how those Defendants were
deliberately indifferent to them.
                                              24
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 25 of 28



for appointed counsel (ECF Nos. 2, 7) are DENIED, and it is RECOMMENDED that

Plaintiff’s remaining claims be DISMISSED without prejudice.

                                       OBJECTIONS

       Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve and file written objections

to these recommendations with the Honorable Tilman E. Self, III, United States District

Judge, WITHIN FOURTEEN (14) DAYS after being served with a copy of this

Recommendation. The parties may seek an extension of time in which to file written

objections, provided a request for an extension is filed prior to the deadline for filing written

objections. Failure to object in accordance with the provisions of § 636(b)(1) waives the

right to challenge on appeal the district judge’s order based on factual and legal conclusions

to which no objection was timely made. See 11th Cir. R. 3-1.

                                  ORDER FOR SERVICE

       Having found that Plaintiff has made colorable constitutional violation claims

against Defendants Polite, Evans, Taylor, Sumpter, Toole, Myrick, Goody, Ford, Ward,

Davis, Nopen, Ball, Cannon, Harper, Elaine, and Gore, it is accordingly ORDERED that

service be made on those Defendants and that they file an Answer, or such other response

as may be appropriate under Rule 12, 28 U.S.C. § 1915, and the Prison Litigation Reform

Act. Defendants are reminded of the duty to avoid unnecessary service expenses, and of

the possible imposition of expenses for failure to waive service pursuant to Rule 4(d).

                     DUTY TO ADVISE OF ADDRESS CHANGE

       During the pendency of this action, all parties shall keep the Clerk of this Court and

all opposing attorneys and/or parties advised of their current address. Failure to promptly

                                               25
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 26 of 28



advise the Clerk of a change of address may result in the dismissal of a party’s pleadings.

                          DUTY TO PROSECUTE ACTION

       Plaintiff is also advised that he must diligently prosecute his Complaint or face the

possibility that it will be dismissed under Rule 41(b) of the Federal Rules of Civil

Procedure for failure to prosecute. Defendants are similarly advised that they are expected

to diligently defend all allegations made against them and to file timely dispositive motions

as hereinafter directed. This matter will be set down for trial when the Court determines

that discovery has been completed and that all motions have been disposed of or the time

for filing dispositive motions has passed.

                       FILING AND SERVICE OF MOTIONS,
                      PLEADINGS, AND CORRESPONDENCE

       It is the responsibility of each party to file original motions, pleadings, and

correspondence with the Clerk of Court. A party need not serve the opposing party by mail

if the opposing party is represented by counsel. In such cases, any motions, pleadings, or

correspondence shall be served electronically at the time of filing with the Court. If any

party is not represented by counsel, however, it is the responsibility of each opposing party

to serve copies of all motions, pleadings, and correspondence upon the unrepresented party

and to attach to said original motions, pleadings, and correspondence filed with the Clerk

of Court a certificate of service indicating who has been served and where (i.e., at what

address), when service was made, and how service was accomplished.

                                      DISCOVERY

       Plaintiff shall not commence discovery until an answer or dispositive motion has


                                             26
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 27 of 28



been filed on behalf of the Defendant from whom discovery is sought by the Plaintiff. The

Defendants shall not commence discovery until such time as an answer or dispositive

motion has been filed. Once an answer or dispositive motion has been filed, the parties are

authorized to seek discovery from one another as provided in the Federal Rules of Civil

Procedure. The deposition of the Plaintiff, a state/county prisoner, may be taken at any

time during the time period hereinafter set out provided prior arrangements are made with

his custodian. Plaintiff is hereby advised that failure to submit to a deposition may

result in the dismissal of his lawsuit under Rule 37 of the Federal Rules of Civil

Procedure.

       IT IS HEREBY ORDERED that discovery (including depositions and the service

of written discovery requests) shall be completed within 90 days of the date of filing of an

answer or dispositive motion by the Defendants (whichever comes first) unless an

extension is otherwise granted by the court upon a showing of good cause therefor or a

protective order is sought by the defendant and granted by the court. This 90-day period

shall run separately as to Plaintiff and Defendants beginning on the date of filing of

Defendants’ answer or dispositive motion (whichever comes first). The scheduling of a

trial may be advanced upon notification from the parties that no further discovery is

contemplated or that discovery has been completed prior to the deadline.

       Discovery materials shall not be filed with the Clerk of Court. No party shall be

required to respond to any discovery not directed to him/her or served upon him/her by the

opposing counsel/party. The undersigned incorporates herein those parts of the Local

Rules imposing the following limitations on discovery: except with written permission of

                                            27
    Case 5:19-cv-00383-TES-CHW Document 11 Filed 04/02/20 Page 28 of 28



the court first obtained, interrogatories may not exceed TWENTY-FIVE (25) to each

party, requests for production of documents and things under Rule 34 of the Federal

Rules of Civil Procedure may not exceed TEN (10) requests to each party, and requests

for admissions under Rule 36 of the Federal Rules of Civil Procedure may not exceed

FIFTEEN (15) requests to each party. No party shall be required to respond to any such

requests which exceed these limitations.

               REQUESTS FOR DISMISSAL AND/OR JUDGMENT

      The Court shall not consider requests for dismissal of or judgment in this action,

absent the filing of a motion therefor accompanied by a brief/memorandum of law citing

supporting authorities. Dispositive motions should be filed at the earliest time possible,

but in any event no later than one hundred - twenty (120) days from when the discovery

period begins unless otherwise directed by the Court.

      SO ORDERED AND RECOMMENDED, this 2nd day of April, 2020.


                                           s/ Charles H. Weigle
                                           Charles H. Weigle
                                           United States Magistrate Judge




                                             28
